Citation Nr: 0324588	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  01-07 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
meniscus repair of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


REMAND

The veteran had active service from February 1956 to January 
1960.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted an increased (compensable) 
10 percent evaluation for service-connected status post 
meniscus repair of the right knee, and granted an increased 
(compensable) 10 percent evaluation for service-connected 
degenerative arthritis of the right knee.  In March 2001, the 
veteran disagreed with the assigned evaluations, and, 
following the issuance of a statement of the case (SOC) in 
July 2001, the veteran submitted a timely substantive appeal 
later in July 2001.  

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted in September 2002 by the undersigned 
Veterans Law Judge.

The veteran submitted the claim underlying this appeal in 
August 1999.  Development was completed in 2000, and the SOC 
was provided in July 2001.  However, the SOC did not 
reference the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which had been 
enacted a few months earlier, in November 2000.  In April 
2003, the Board notified the veteran that the Board would 
further develop the claims on appeal.  Although the Board has 
directed additional examination and has essentially met all 
duties to the veteran that are required under the VCAA, 
nevertheless, the Court requires that explicit notice of 
enactment of the VCAA and all provisions of that Act, and of 
the veteran's rights and responsibilities, and notice as to 
the time allowed for submission of evidence, be provided to 
the claimant.  E.g., Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  See also, Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The Board concludes that the notices 
provided with the Board's development of the issues do not 
fully satisfy procedural due process concerns and that 
further action by the RO is necessary.

Accordingly, the case is remanded for the following actions:

1.  The veteran should be notified of the enactment 
of the VCAA, of his responsibilities under the Act, 
and of VA's duties and responsibilities under the 
Act.  The veteran should be notified of the types 
of evidence which would be relevant to substantiate 
his claims, and should be advised of alternative 
types of evidence he may submit or identify.  The 
veteran should also be advised of the period of 
time in which he may timely submit or identify 
evidence, which might substantiate his claims.  

2.  After the preceding has been accomplished and 
any further development as may be subsequently 
deemed necessary undertaken, the veteran's claims 
should be re-adjudicated.  The veteran and his 
representative should be furnished a supplemental 
statement of the case (SSOC).  The veteran and his 
representative should be afforded the applicable 
period of time for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




